DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-11 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-11 are rejected herein.
Information Disclosure Statement
As of the date of this action, information disclosure statements (IDS) have been filed on 10/03/2019 and on 05/01/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite because it is unclear how the elastic force of the elastic member for generating the repulsive force is set based on contact friction between the screw coupling thread of the bolt portion and the screw coupling thread of the nut portion, and rotary force of the level-adjustable foot at a height adjustment. The claim appears to be a method claim that depends on an apparatus claim.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by  or alternatively under 35 U.S.C. 103 as being obvious over Lee (U.S. Pat. Pub. No. 20050116134 A1).
	Regarding claim 1, Lee teaches an electronic apparatus comprising:  	a main body (Lee; body of 156) comprising a nut portion (Lee; Fig. 14; 66) having a screw coupling thread;  	a level-adjustable foot (Lee; Fig. 14; elements 12, 14) at a lower side of the main body, configured to support the main body, adjustable in height to level the main body, and comprising a bolt portion (Lee; 12) having a screw coupling thread (Lee; threaded portion configured to engage with 66) and being screw- coupled to the nut portion via engagement of the screw coupling thread of the nut portion and the screw coupling thread of the bolt portion; and  	an elastic member (Lee; 16) configured to generate a repulsive force in response to the bolt portion being screw-coupled to the nut portion, to thereby increase contact between the screw coupling thread of the bolt portion and the screw coupling thread of the nut portion. Lee teaches the body 156 because all the embodiments are capable to be used with the apparatus 156. However, Assuming arguendo Fig. 14 does not disclose the element Fig. 156. It is noted that Lee teaches various embodiments .It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the embodiment of the Fig. 14 with the main body 156. The motivation would have been to adjustably support the main body. 	Regarding claim 2, Lee teaches the nut portion (Lee; 66) is provided on a bottom side of the main body, the electronic apparatus further comprises a support plate (Lee; plate of 10 or top plate of 64) configured to be in contact with an end portion of the bolt portion, and the elastic member (Lee; 16 and/or 16, 68, 72) is configured to generate the repulsive force in response to the support plate contacting the bolt portion.
 	Regarding claim 3, Lee teaches the elastic member (Lee; 16) comprises a first end coupled to the support plate (Lee; top plate of 64), and a second end coupled to the nut portion (Lee; 66) [via other parts].
 	Regarding claim 4, Lee teaches the elastic member (Lee; 16) comprises a first end coupled to the support plate (Lee; plate of 10), and a second end coupled to the bottom side of the main body (Lee; body of 156 via other parts).
 	Regarding claim 5, Lee teaches the elastic member (Lee; 16) comprises a coil spring wound around the bolt portion (Lee; threaded portion of 12).
 	Regarding claim 6, Lee teaches wherein the level-adjustable foot comprises a base (Lee; 14), and the bolt portion (Lee; portion of 12) extends from the base standing up toward the main body, and the elastic member is interposed between the base and a bottom side of the main body.
 	Regarding claim 7, Lee teaches the elastic member (Lee; 16 and/or 16, 68, 72) comprises a plurality of first portions (Lee; lower portions of 16) coupled to a bottom side of the main body (Lee; body of 156) and configured to cover the nut portion (Lee; inner portion of 66 surrounded by 16), and a second portion (Lee; top portions of 16) extended from the plurality of first portions and configured to press the bolt portion while contacting an end portion of the bolt portion.
 	Regarding claim 8, Lee teaches the elastic member (Lee; 16, 68, 72) comprises a rubber material [Lee; 0081].
 	Regarding claim 9, Lee teaches wherein the main body (Lee; main body of 156) comprises a lower plate (Lee; 10) forming a bottom side of the main body and being integrated with the nut portion (Lee; 66).
 	Regarding claim 10, Lee teaches a locking nut (Lee; 1060) interposed between a bottom side of the main body and the bolt portion, and comprising a screw coupling thread to be engaged with the screw coupling thread of the bolt portion.
 	Regarding claim 11, Lee as best understood teaches an elastic force [inherent feature of 16] of the elastic member for generating the repulsive force is set based on contact friction between the screw coupling thread of the bolt portion and the screw coupling thread of the nut portion, and rotary force of the level-adjustable foot at a height adjustment [as a reaction].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631